> Exhibit 10


RESTRICTED STOCK AGREEMENT UNDER THE BROWN SHOE COMPANY, INC. INCENTIVE AND
STOCK COMPENSATION PLAN OF 2002







                THIS AGREEMENT, made as of the 22nd day of May, 2003, by and
between Brown Shoe Company, Inc., a New York corporation (hereinafter referred
to as the "Company"), and _______________ (hereinafter referred to as the
"Director" or "Awardee");

                WITNESSETH THAT:

                WHEREAS, the Board of Directors of the Company ("Board of
Directors") has adopted and the shareholders of the Company have approved the
Brown Shoe Company, Inc. Incentive and Stock Compensation Plan of 2002 (the
"Plan") pursuant to which an aggregate of 1,500,000 shares of common stock of
the Company ("Common Stock") may be granted to employees and directors of the
Company and its subsidiaries; and

                WHEREAS, the Company desires to make a restricted stock award to
the Director of One Thousand Six Hundred (1,600) shares under the terms
hereinafter set forth:

                NOW, THEREFORE, in consideration of the premises, and of the
mutual agreements hereinafter set forth, it is covenanted and agreed as follows:

                1. Award Subject to Plan. This award is made under, and is
expressly subject to, all the terms and provisions of the Plan, a copy of which
has been given to Awardee and which terms are incorporated herein by reference.

                2. Terms of Award. Pursuant to action of the Board of Directors,
which action was taken on May 22, 2003 ("Date of Award"), the Company awards to
the Director One Thousand Six Hundred (1,600) shares of the Common Stock of the
Company, par value of $3.75 per share; provided, however, that the shares hereby
awarded are nontransferable by the Director for a period commencing on the Date
of Award and ending on the date of the Director's scheduled retirement date (the
"Restriction Period"), except to the extent provided in Section 4 of this
Agreement. During the Restriction Period the nontransferable Shares shall bear a
legend indicating their nontransferability. If the Director's directorship
terminates during the Restriction Period other than by reason of death or
Disability, the Director shall forfeit the Shares. However, if the Director's
directorship does not terminate, other than by reason of death or Disability,
during the Restriction Period, the shares shall become fully vested and
nonforfeitable at the end of the Restriction Period.

                3. Effect of Disability or Death on Vesting. In the event of the
death or Disability of the Director while serving the Director's directorship
with the Company during the Restriction Period, all shares of Common Stock
described in Section 2 above shall become immediately free of such restrictions.

                4. Exceptions to Transfer Restrictions. Notwithstanding anything
to the contrary in this Agreement or the Plan, the Director may transfer shares
of Common Stock awarded under this Agreement to a revocable inter vivos (living)
trust for the benefit of the Director; provided that, the restrictions on
transfer provided in Section 1 of this Agreement and in the Plan shall continue
to apply to the shares received by any such permitted transferee.

                5. Definitions; Copy of Plan. To the extent not specifically
defined in this Agreement, all capitalized terms used in this Agreement will
have the same meanings ascribed to them in the Plan. By execution of this
Agreement, the Director acknowledges receipt of a copy of the Plan.

                6. Board Administration. This award has been made pursuant to a
determination made by the Board of Directors, and such Board or any successor or
substitute authorized by the Board of Directors in accordance with the Plan, and
subject to the express terms of this Agreement, shall have plenary authority to
interpret any provision of this Agreement and to make any determinations
necessary or advisable for the administration of this Agreement and may waive or
amend any provisions hereof in any manner not adversely affecting the rights
granted to the Director by the express terms hereof.

                7. Amendment. This Agreement may be amended, in whole or in
part, at any time by the Board of Directors or any successor or substitute
authorized by the Board of Directors in accordance with the Plan; provided,
however, that no amendment to this Agreement may adversely affect the Director's
rights under this Agreement without the Director's written consent.

                IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf and the Director has signed this Agreement to evidence
the Director's acceptance of the terms hereof, all as of the date first above
written.
 
 

BROWN SHOE COMPANY, INC.     By:

--------------------------------------------------------------------------------

          Michael I. Oberlander           Vice PresidentGeneral Counsel and
Corporate Secretary            

--------------------------------------------------------------------------------

Director


 
 